Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Procedural Summary
This is responsive to the claims filed 1/13/2020. 
Claims 1-12 are pending. 
The Drawings filed 1/13/2020 are noted. 
Claim Objections – minor informalities 
It is noted that both independent claims recite “encode data” but this should recite “encoded data” to be grammatically proper. Since this does not rise to the level of a 112 rejection, and the metes of the claims are clear, Claims 1-11 have been indicated allowable, below. Applicant may wish to submit an amendment that is grammatically correct but Examiner will not preclude allowance if Applicant refuses.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Wong (US 2010/0041480). 
Wong discloses a game control device (abstract) comprising: a case; a plurality of buttons which are provided in the case, (Fig. 1, 10, buttons L1, L2); a control circuit which is provide in the case and is electrically connected to the plurality of buttons, (Fig. 1 CPU 14); the control circuit generates a button signal corresponding to each of the buttons according to a stressed state of each of the buttons, (Id.); a mode selector which is provided on the case for users to operate so as to output one of a plurality of selection signals which are different, (Fig. 2, GUI shows 3 platforms from which a user selects); a memory provided in the case for storing a plurality of encode data, (Fig. 1, 16); and a conversion circuit provided in the case, (Figs. 3-5, GUI emulates/converts controller types based on which console is selected), wherein the conversion circuit is electrically connected to the control circuit, the mode selector, and the memory, (Fig. 1, 14); the conversion circuit receives the button signal corresponding to any of the buttons from the control circuit, (i.e., Fig. 3, user presses button on layout emulated for Playstation); the conversion circuit selects one of the encode data in the memory according to one of the selection signals output from the mode selector, (CPU 14 emulates the controller selected in Fig. 2), and encodes and converts the button signal which is received into a pre-formatted wireless signal according to the encode datum which is selected, (¶¶ 23, 24) and then sends the pre-formatted wireless signal through a wireless signal transmitting circuit, (Fig. 1, wireless link 34, ¶ 20.) 
Allowable Subject Matter
Claims 1-11 allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art, Wong (US 2010/0041480), fails to disclose, suggest or render obvious, in combination with the other claimed limitations, a casing; a second adapter which is provided on the casing for being connected to the first adapter; a mode selector provided on the casing for users to operate so as to send one of a plurality of selection signals which are different; a memory provided in the casing for storing a plurality of encode data; and a conversion circuit which is provided in the casing and electrically connected to the second adapter, the mode selector, and the memory, wherein the conversion circuit is electrically connected to the control circuit through the first adapter and the second adapter so as to receive the button signal corresponding to any of the buttons from the control circuit
Conclusion
Additional Relevant References: Relevant references are cited on the attached 892 form. These references show that circuitry for cross-platform controller capability was known in the art at the time of Applicant’s filing. However, they do not show the structure of Applicant’s claimed first and second adapters (Claim 1.) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMKAR A DEODHAR whose telephone number is (571)272-1647.  The examiner can normally be reached on M-F, generally 9am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Lewis can be reached on 571-272-7673.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


OMKAR A. DEODHAR
Examiner
Art Unit 3714

/OMKAR A DEODHAR/Primary Examiner, Art Unit 3715